UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 16-1964


PRENTIS L. HERNDON,

                        Plaintiff - Appellee,

                v.

ALUTIIQ EDUCATION AND TRAINING, LLC,

                        Defendant - Appellant,

                and

JANINA ZEQUEIRA-PEREZ,

                        Defendant.

--------------------------------------

AHTNA, INC.; ARCTIC SLOPE REGIONAL CORPORATION; BRISTOL BAY
NATIVE CORPORATION; CALISTA CORPORATION; CHUGACH ALASKA
CORPORATION; KONIAG, INC.; OLD HARBOR NATIVE CORPORATION;
SEALASKA CORPORATION,

                        Amici Supporting Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00072-AWA-LRL)


Submitted: April 27, 2017                                      Decided: May 5, 2017
Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ramsay C. McCullough, Kristina H. Vaquera, JACKSON LEWIS PC, Norfolk, Virginia,
for Appellant. Prentis L. Herndon, Appellee Pro Se. Kevin Mark Cuddy, Sarah
Langberg, STOEL RIVES LLP, Anchorage, Alaska, for Amici Supporting Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Alutiiq Education & Training, LLC (“AET”) seeks to appeal the district court’s

order denying its motion for summary judgment. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order AET seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See Arbaugh v. Y & H Corp.,

546 U.S. 500, 515-16 (2006); see also 43 U.S.C. § 1626(g) (2012). Accordingly, we

dismiss the appeal for lack of jurisdiction, and deny Herndon’s motion to appoint

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           3